Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  127887                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  BLAINE C. KING,                                                                                     Stephen J. Markman,
             Plaintiff,                                                                                              Justices


  v                                                                 SC: 127887
                                                                    COA: 247451
                                                                    Kent CC: 01-012556-CK
  WESTFIELD INSURANCE COMPANY,
           Defendant-Appellant.
  and
  GENERAL CASUALTY INSURANCE
  COMPANY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 4, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2005
                 _________________________________________
        p0919                                                               Clerk